ACCEPTED
                                                                           01-15-00194-cv
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                      6/4/2015 3:32:13 PM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK

                    NO. 01-15-00194-CV
                IN THE COURT OF APPEALS
                 FIRST DISTRICT OF TEXAS                 FILED IN
                                                  1st COURT OF APPEALS
                     HOUSTON, TEXAS                   HOUSTON, TEXAS
                                                  6/4/2015 3:32:13 PM
                                                  CHRISTOPHER A. PRINE
AN LUXURY IMPORTS, L.T.D. d/b/a BMW OF       DALLAS, AN Clerk
                                                           LUXURY
  IMPORTS GP., LLC and UNITED STATES WARRANTY CORP.
                      APPELLANTS

                TRIAL COURT NO. 2014-33551

                              VS.

                   D. SCOTT SOUTHALL
                        APPELLEE



             On Appeal from the 295th District Court
                   Of Harris County, Texas



               APPELLANTS’ REPLY BRIEF


         JOHNSON, DeLUCA, KURISKY & GOULD, P.C.
                1221 Lamar Street, Suite 1000
                    Houston, Texas 77057
                 (713) 652-2525 – Telephone
                 (713) 652-5130 – Facsimile
                GEORGE A. KURISKY, JR.
                     SBT No.: 11767700
                   DANIEL J. KASPRZAK
                     SBT No.: 11105300
                   MARK A. BANKSTON
                     SBT No.: 24001430

              ATTORNEYS FOR APPELLANTS
                 IDENTITIES OF PARTIES AND COUNSEL

        The following is a complete list of names and addresses of all parties to the
trial court proceeding and their counsel:

Appellants:                     AN Luxury Imports, Ltd d/b/a BMW of Dallas
                                AN Luxury Imports GP, LLC
                                United States Warranty Corp.

Appellants’ Counsel:            George A. Kurisky, Jr.
                                Daniel J. Kasprzak
                                Mark A. Bankston
                                Johnson DeLuca Kurisky & Gould P.C.
                                1221 Lamar Street
                                Suite 1000
                                Houston, Texas 77010

Appellee:                       D. Scott Southall

Appellee’s Counsel              Victor S. Elgohary
                                6406 Arcadia Bend Ct.
                                Houston, Texas 77041




                                         ii
                                      INDEX OF AUTHORITIES

CASES

Cantella & Co. v. Goodwin, 924 S.W.2d 943, 944 (Tex. 1996) ...............................2

Cunningham v. Fleetwood Homes of George, Inc., 253 F.3d 611
 (11th Cir. 2001) ...................................................................................................3, 4

Dean Witter Reynolds v. Byrd, 470 U.S. 213, 217 (1985).........................................3

Frost Nat’l Bank v. L & F Distribs., Ltd., 165 S.W.3d 310, 312
 (Tex.2005) (per curiam) ...........................................................................................2

J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex.2003) .......................1, 2
Jones v. General Motors, Corp., 640 F. Supp. 2d 1124 (D. Ariz. 2009) ...................4

Kaye/Bassman Intern. Corp. v. Help Desk Now, Inc., 321 S.W.3d 806, 813
 (Tex. App.—Dallas 2010, pet. denied) ....................................................................2

Patriot Mfg., Inc. v. Jackson, 929 So. 2d 997 (Ala. 2005) ........................................4

Walton v. Rose Mobile Homes, LLC, 298 F.3d 470 (5th Cir. 2002) ....................4, 5


STATUTES

MAGNUSON-MOSS WARRANTY ACT 15 U.S.C. §§ 2301 .......................................4, 5




                                                           iii
                                     REPLY

      Appellee’s argument that the agreements at issue in this case give the courts

sole and exclusive jurisdiction over a dispute arising under these agreements is

without merit. In making this argument, Appellee ignores the following language

in the Sale Agreement, which incorporates the Arbitration Agreement by reference:

“If you have signed an arbitration agreement, it is incorporated into and made

a part of this agreement for all purposes” and “If You have executed an

Arbitration Agreement in conjunction with this Agreement such Arbitration

Agreement shall be incorporated herein by reference and made a part of this

Agreement.” (Cl. R. a pp. 30 and 31) (emphasis added). Upon reading all of the

Sale Agreement and all of Paragraph 17, therein, it is apparent that Southall and

BMW of Dallas did not intend to give the courts of the State of Texas (in the

county most convenient for Southall) exclusive jurisdiction over disputes arising

from Southall’s Purchase Contract.

      Even if there were conflicting language in the Sale Agreement and the

Arbitration Agreement, which Defendants dispute, the Court must ascertain the

true intentions of the parties as expressed in the written instruments. See J.M.

Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex. 2003). The Court must

consider the entire writing and attempt to harmonize and give effect to all the

provisions of the contract by analyzing the provisions with reference to the whole




                                        1
agreement. Frost Nat’l Bank v. L & F Distribs., Ltd., 165 S.W.3d 310, 312 (Tex.

2005) (per curiam); J.M. Davidson, 128 S.W.3d at 229. When the provisions of a

contract appear to conflict, courts attempt to harmonize the provisions and assume

the parties intended every provision to have some effect. Kaye/Bassman Intern.

Corp. v. Help Desk Now, Inc., 321 S.W.3d 806, 813 (Tex. App.—Dallas 2010, pet.

denied). Courts must resolve any doubts about an agreement to arbitrate in favor

of arbitration. Cantella & Co. v. Goodwin, 924 S.W.2d 943, 944 (Tex. 1996). The

plain language of the Sale Agreement and the Arbitration make it clear that the

parties intended there to be one contract for the sale of the Vehicle – not several

separate contracts that can be interpreted apart from one another (as Southall

urges).

       Appellee’s representation to the Court in his Brief that U.S. Warranty did

not file an answer with the State Court is mistaken. Although omitted from the

record, U.S. Warranty filed Defendant’s Original Answer Subject to Arbitration

and Special Exceptions on August 25, 2014. Appellee admits that U.S. Warranty

joined in the Motion to Compel Arbitration. Further, Appellee did not secure a

default judgment against U.S. Warranty because U.S. Warranty answered the

lawsuit.

       U.S. Warranty is not a signatory to the Arbitration Agreement. (Cl. R. at p.

32).      The claims asserted by Southall against U.S. Warranty are factually




                                        2
intertwined with the claims asserted against BMW of Dallas and ANLI. In fact,

the claims are identical.     Additionally, the Warranty Agreement, Arbitration

Agreement and the Sale Agreement were all signed as components of one

transaction and must be read together. Southall agreed to arbitrate his claims

against U.S. Warranty.      Moreover, Southall seeks to assert rights and retain

benefits under the Warranty Agreement and Sale Agreement, but wishes to avoid

application of the Arbitration Agreement. Southall is equitably estopped from

avoiding arbitration.

      Even if the claims against U.S. Warranty cannot be compelled to arbitration,

the Court must order the claims against BMW of Dallas and ANLI to arbitration.

The Supreme Court of the United States made it clear that the Federal Arbitration

Act requires arbitrable claims to be compelled to arbitration, even where the result

would be “the possibly inefficient maintenance of separate proceedings in different

forums.” Dean Witter Reynolds v. Byrd, 470 U.S. 213, 217 (1985). Therefore, the

trial court’s order denying arbitration of the Southall’s claims must be reversed. If

the parties or this Court wish to avoid piecemeal litigation, this Court can order all

claims asserted against the collective Defendants to be arbitrated together.

      Appellee’s reliance on Cunningham v. Fleetwood Homes of George, Inc.,

253 F.3d 611 (11th Cir. 2001) is misplaced. In Cunningham, buyers of a new

mobile home sued the seller and manufacturer, alleging, inter alia, claims of fraud,




                                         3
breach of contract, negligence and breach of express and implied warranties. Id. at

613. As part of the sales transaction, the buyers executed an arbitration agreement

with the seller. Id. Both the seller and manufacturer moved to compel arbitration.

Id.   The district court signed an order compelling all claims except alleged

violations of the Magnuson-Moss Warranty Act, 15 U.SC. §§ 2301 et seq. to

arbitration. Id. The manufacturer appealed and the Eleventh Circuit held that the

manufacturer could not utilize its third-party beneficiary status under the

arbitration agreement between the buyer and seller to compel arbitration of the

Magnuson-Moss warranty claims. Id. at 623-24. The facts in Cunningham are

analogous to the instant case because BMW of Dallas is both the seller of the

Vehicle and a party to the Arbitration Agreement, while U.S. Warranty is a third-

party beneficiary of the Arbitration Agreement. The holding in Cunningham1

supports Appellants’ position that the arbitrable claims must be compelled to

arbitration because the Eleventh Circuit affirmed the decision of the trial court.

      The Fifth Circuit held in Walton v. Rose Mobile Homes, LLC, 298 F.3d 470

(5th Cir. 2002) that the Magnuson-Moss Warranty Act does not preclude binding

arbitration of claims pursuant to a valid binding arbitration agreement, which

courts must enforce pursuant to the FAA. The Walton case also concerned a


1
        The Supreme Court of Alabama declined to follow Cunningham in holding that
arbitration agreements are not required to be contained within written warranties to be
enforceable. Patriot Mfg., Inc. v. Jackson, 929 So. 2d 997 (Ala. 2005). See also Jones v.



                                          4
dispute between buyers of a mobile home and the manufacturer and retail seller.

Id. at 471-472. The buyers in Walton made the same arguments urged here by

Southall. Id. at 472-473. The district court ordered all claims, including those

against the retail seller, except for the Magnuson Moss warranty claims, to

arbitration. Id. The Fifth Circuit concluded that the manufacturer’s warranty

included an arbitration agreement and ordered the Magnuson Moss Warranty

claims to arbitration as well. Id. at 479. Because the arbitrable claims against

BMW of Dallas and U.S. Warranty must be compelled to arbitration, the Court

should reverse the order of the trial court in this case.

                                    CONCLUSION

      The trial court’s order denying arbitration should be reversed because

Southall and BMW of Dallas agreed to submit disputes, such as the instant case, to

arbitration and Southall’s claims in this case are within the scope of the Arbitration

Agreement. Southall’s claims against U.S. Warranty fall within the scope of the

Arbitration Agreement because the Arbitration Agreement expressly provides that

claims against third party are subject to arbitration if they arise as a result of

Southall’s dealings with BMW of Dallas. Additionally, Southall’s claims against

U.S. Warranty are factually intertwined with his claims against BMW of Dallas.

Even if Southall’s claims against U.S. Warranty cannot be compelled to arbitration


General Motors, Corp., 640 F. Supp. 2d 1124 (D. Ariz. 2009) (holding that vehicle purchaser’s



                                            5
(and they can), the arbitrable claims must be compelled to arbitration even if the

result is piecemeal litigation.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, AN LUXURY IMPORTS,

L.T.D. d/b/a BMW OF DALLAS, AN LUXURY IMPORTS GP., LLC and

UNITED STATES WARRANTY CORP. respectfully pray that this Court reverse

the Order of the trial court denying arbitration dated February 9, 2015, and grant

Defendants such and further relief, both general and special, at law or in equity, to

which it may show itself to be justly entitled.

                                  Respectfully submitted,

                                  JOHNSON DELUCA KURISKY & GOULD, P.C.

                                  By: /s/ George A. Kurisky, Jr.
                                        GEORGE A. KURISKY, JR.
                                        SBT No: 11767700
                                        DANIEL J. KASPRZAK
                                        Texas Bar No. 11105300
                                        MARK A. BANKSTON
                                        SBT No.: 24001430
                                        4 Houston Center
                                        1221 Lamar Street, Suite 1000
                                        Houston, Texas 77010
                                        (713) 652-2525 - Telephone
                                        (713) 652-5130 - Facsimile

                                         ATTORNEYS FOR APPELLANTS



claims under the Magnuson-Moss Warranty Act were not exempt from arbitration)



                                            6
                      CERTIFICATE OF COMPLIANCE

      As required by Rule 9.4, Texas Rules of Appellate Procedure, the
undersigned certifies that this brief contains 1,284 words, exclusive of the portions
described in Rule 9.4(i)(1).


                                              /s/George A. Kurisky, Jr.
                                              George A. Kurisky, Jr.




                         CERTIFICATE OF SERVICE

      I certify that on the 4th day of June, 2015, a true and correct copy of the
foregoing document was forwarded as indicated to all counsel of record listed
below:

Via email: victor@vselgohary.com
and U.S. Mail
Victor S. Elgohary
6406 Arcadia Bend Ct.
Houston, Texas 77041
Counsel for Plaintiff, D. Scot Southall


                                              /s/ Mark A. Bankston
                                              Mark A. Bankston




                                          7